FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30026

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00185-JLR

  v.
                                                 MEMORANDUM*
JOSEPH A. McDANIELS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Joseph A. McDaniels appeals from the district court’s judgment and

challenges the 113-month prison sentence and three-year term of supervised

release imposed following his guilty-plea conviction for interstate transportation



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for prostitution, in violation of 18 U.S.C. § 2421. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

        McDaniels contends the government breached the plea agreement by

advocating for a three-year term of supervised release in addition to the agreed-

upon term of imprisonment. We review de novo whether the government breached

the plea agreement, see United States v. Whitney, 673 F.3d 965, 970 (9th Cir.

2012), and determine that it did not. The government performed its obligation

under the agreement by recommending a 120-month term of imprisonment.

Moreover, the district court properly concluded that the recommendation of a

three-year term of supervised release did not breach the plea agreement, where the

plea agreement advised McDaniels that a term of supervised release was one of the

statutory penalties for his offense, and was silent regarding whether the

government could recommend a term of supervised release. See United States v.

Franco-Lopez, 312 F.3d 984, 989 (9th Cir. 2002) (when construing a plea

agreement, this court must determine what the defendant reasonably believed to be

the terms of the plea agreement at the time of the plea).

      AFFIRMED.




                                          2                                     13-30026